Exhibit A
        A         B           C               D                          E                                                                                              F
1    Register   Name       Court of     Docket Number                 Offense          Status/Rationale
2    Number              Jurisdiction
3                      FMN                              18:286,371 FRAUD, OTHER        Low Risk/Detainer Florida DOC, C/S Sentence, 32.1% t/s
4                      FDCD                             18:2251-2,2260 OBSCENE MATTR   PSF Sex Offender
5                      FDCS                             DC SEX CARNAL KNOWLEDGE        PSF Sex Offender
6                      FNYW                             21:846 SEC 841-851 ATTEMPT     24% time served; Low Risk; STG Hells Angels; Assault on a Police Officer; Last IR 2009
7                      FWVS                             21:841 SCH II NARCOTC,NONFSA   Detainer; Medium Risk; IR 01/16/2020 Use of Drugs, 01/16/2020 Possession 11/2019 Being Absent, 09/2019 Possession
8                      FMD                              COMMUNICATIONS ACT             Has Active Warrants in NCIC for Grand Theft; Low Risk Level
9                      FMIW                             18:2113(D) ROBBRY,ASSLT,BANK   Current Violence - Armed Bank Robbery; 03/2020 IR 218; Low Risk; '76 Manslaughter, '90 Bank Robbery; Numerous Major IRS in NYDOC;
10                     FIAN                             21:848 CONT CRIMINL ENTERPRS   Greatest Severity Offense - Leader Organizer; 43% ts; PRD 2033;
11                     FKYW                             18:286,371 FRAUD, OTHER        Broad Publicity; DST for RRC 05/06/2020; Fugitive Most Wanted 9 Years; Prior '98 IR for Assault;
12                     FINN                             18:2117 INTRST COMM ACT VIOL   Current Violence - Possession of a Pipebomb - manufactured and exploded as a tactic to commit robberies; resulted in death
13                     FWVS                             21:841 & 846 SEC 841-851       Current Violence/Past Violence Firearms Trafficking; Prior possession of destructive device (pipebomb); prior domestic violence
14                     FIAN                             21:846 SEC 841-851 ATTEMPT     Past violence - assault on LEO (attempted to take F/A); Medium Risk;
15                     FWVN                             21:841 & 846 SEC 841-851       Medium Risk; 36% ts; 12/2019 - Possessing Cell Phone IR
16                     FMIE                             21:841 & 846 SEC 841-851       Low Risk; '64 Assault and Battery; PRD 2023; 63% ts
17                     FMSN                             21:846 SEC 841-851 ATTEMPT     Medium Risk; 09/2019 Use of Drugs or Alcohol; 64% ts
18                     FWVN                             21:841 & 846 SEC 841-851       PRd 12/2020; W CCC Action; High Risk?; Escape History noted
19                     FWIE                             21:846 SEC 841-851 ATTEMPT     History of Minor Escape noted; prior violence; Medium Risk; STG Vice Lords Member
20                     FFLS                             18:2251-2,2260 OBSCENE MATTR   Sex Offender
21                     FMN                              18:1030 FRAUD COMPUTERS        Current Violence - Felon In Possesion of a F/A; Prior aggravated robbery '80; Low Risk; 19% ts; G6 reflects detainer not on pscd ??
22                     FDE                              21:846 SEC 841-851 ATTEMPT     Low Risk; Past Violence -'93 Robbery; Poor program participation & LS
23                     FWVN                             21:841 & 846 SEC 841-851       Minor Escape; Prior Violece - Robbery; No FSA assignments 72% ts
24                     FND                              21:841 SCH II NONNARC,NONFSA   54% ts; no Risk assignmnt; 09/2019 Fighting With Another Person
25                     FINN                             18:922(G) FIREARMS,3 PRI CNV   High recidivism risk; Prior Violence (1999, 1991, 1984, 1979); IR for Code 112 (January 2020)
26                     FVAW                             18:924(C) FIREARMS LAWS        Medium Risk; Prior violence (1986); Detainer W/ VA DOC
27                     FMOW                             21:846 SEC 841-851 ATTEMPT     Outlaw MC Gang; Escape from LVN SCP (1984); Low Recidivism risk; 36%
28                     FFLN                             18:922(G) FIREARMS,CARR CRIM   Low risk; Sex offender and history of violence (1988)
29                     FWVN                             18:2251-2,2260 OBSCENE MATTR   Sex Offender; Low recidivism; 42%'
30                     FILN                             18:286,371 FRAUD, OTHER        Alien; to be reviewed for RIS
31                     FIAN                             21:846 SEC 841-851 ATTEMPT     Low risk; History of Violence (1996 Domestic Assault); 47%; PRD 2037
32                     FFLN                             21:846 SEC 841-851 ATTEMPT     Medium risk; IR for Code 312 (November 2019)
33                     FMN                              18:922(G) FIREARMS,3 PRI CNV   PRD 2033; IR for Code 307 (January 2020); 31%
34                     FILS                             18:2251-2,2260 OBSCENE MATTR   Sex Offender
35                     FTNM                             OBSCENE MATTER TRANSPORT       Sex Offender
36                     FPAW                             OBSCENE MATTER TRANSPORT       Sex Offender (current and multiple priors)
37                     FIAS                             21:846 SEC 841-851 ATTEMPT     Low risk; History of Violence (multiple domestic assaults); 53%
38                     FINN                             21:841 & 846 SEC 841-851       Medium Risk; Prior Violence Criminal Reckless While Armed (1997); 71%
39                     FFLN                             21:846 SEC 841-851 ATTEMPT     Medium risk; IR for Codes 316, 312 (December 2020); 63%
40                     FDE                              18:2251-2,2260 OBSCENE MATTR   Sex Offender
41                     FFLN                             18:2251-2,2260 OBSCENE MATTR   Sex Offender
42                     FMN                              18:2251-2,2260 OBSCENE MATTR   Sex Offender
43                     FFLN                             18:2241-2248 SEXUAL ABUSE      Sex Offender
44                     FINN                             21:841 SCH II NARCOTC,NONFSA   Submitted for Home Confinement Awaiting CCC Action 05-03-2020; 62%
45                     FWIW                             21:841 & 846 SEC 841-851       History of violence for Assault, Pointed Gun at Victm; 71%
46                     FINS                             21:841 & 846 SEC 841-851       High risk; Prior Violence Resisting, Robbery, Battery; 84%
47                     FDE                              18:2251-2,2260 OBSCENE MATTR   Sex Offender
48                     FIAS                             18:2251-2,2260 OBSCENE MATTR   PPS
49                     FND                              BURGLARY                       Sex offender; Medium recidivism risk; 29%
50                     FILS                             21:841 SCH II NARCOTC,NONFSA   Sex Offender due to prior conviction; History of violence for Aggravated Battery (1997); IR for Code 201 (June 2019); High recidivism risk
51                     FVAW                             18:924(C) FIREARMS LAWS        Medium recidivism risk; History of violence for Assault and Battery (1997)
52                     FKYE                             21:841 SCH II NONNARC,NONFSA   History of Violence for Robbery (1985); Low recidivism risk
53                     FWIW                             OBSCENE MATTER TRANSPORT       Sex offender; RRC DST on 07-21-2020; IR for Code 312 (July 2019)
54                     FMSS                             21:846 SEC 841-851 ATTEMPT     Low recidivism risk; History of violence for Involuntary Manslaughter
55                     FPAW                             21:841 SCH II NARCOTC,NONFSA   Low recidivism risk; History of violence (1997)
56                     FPAW                             21:841 SCH II NARCOTC,NONFSA   Medium recidivism risk; History of violence (1976 and 1986)
57                     FWIE                             18:286,371 FRAUD, OTHER        Low recidivism risk; 18%
58                     FIAN                             21:846 SEC 841-851 ATTEMPT     Medium recidivism risk; History of violence for Assault (1991) and Escape for Absconding (1986)
59                     FILS                             18:2251-2,2260 OBSCENE MATTR   Sex offender; Low recidivism risk
60                     FINS                             21:841 & 846 SEC 841-851       Medium recidivism risk
61                     FWVS                             18:2251-2,2260 OBSCENE MATTR   Sex offender; Low recidivism risk
62                     FINN                             21:841 & 846 SEC 841-851       High recidivism risk; IR suspended pending AUSA referral for Code 102A
63                     FIAN                             21:841 SCH II NONNARC,NONFSA   High recidivism risk; IR for Code 331 (March 2020)
64                     FILS                             OBSCENE MATTER TRANSPORT       Sex offender; High recidivism risk; Current and prior sex offenses
65                     FILS                             18:2251-2,2260 OBSCENE MATTR   Sex offender; COVID Refer CMA
66                     FMIW                             21:846 SEC 841-851 ATTEMPT     Low recidivism risk; IR for Code 219 (January 2020)
67                     FOHS                             21:846 SEC 841-851 ATTEMPT     Low recidivism risk
68                     FALS                             18:2251-2,2260 OBSCENE MATTR   Sex Offender - to be reviewed for RIS
69                     FILS                             21:841 SCH II NARCOTC,NONFSA   Medium recidivism risk; History of violence (1998)
70                     FILS                             18:2251-2,2260 OBSCENE MATTR   Sex offender; Low recidivism risk
      A   B          C   D                       E                                                                                            F
71            FND            21:841 & 846 SEC 841-851       Low recidivism risk: IR for Code 201 (Jul 2019)
72            FINS           18:922(G) FIREARMS,3 PRI CNV   History of violence (1983 and 1995); Medium recidivism risk; IR for Code 212 (April 1, 2020) and 203 (December 2019)
73            FWIE           18:2113(D) ROBBRY,ASSLT,BANK   Low recidivism risk; Current violence of Bank Robbery, Prior violence for Robbery
74            FMD            18:2113 ROBBERY BANK           Low recidivism risk; Current and prior violence for Bank Robbery
75            FWVN           21:843 USE FICT,REV,SUSP NBR   High recidivism risk; Prior violence; IR for Code 112 (November 2019)
76            FINN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
77            FPAW           18:1344 BANK FRAUD             High recidivism risk
78            FILS           18:2251-2,2260 OBSCENE MATTR   Sex offender
79            FINS           18:2251-2,2260 OBSCENE MATTR   Sex offender (current and prior convictions)
80            FKYW           18:2241-2248 SEXUAL ABUSE      Sex offender (current and prior convictions)
81            FWVN           18:922(G) FIREARMS,CARR CRIM   Sex offender due to prior conviction; History of violence for Murder (1997)
82            FMIW           21:841 & 846 SEC 841-851       Prior violence 2008; Medium recidivism risk
83            FRQ            18:2119 ROBBERY OF AUTO        Current violence offense; Low recidivism risk
84            FKYW           18:2251-2,2260 OBSCENE MATTR   Sex offender; History of violence for prior sex offense
85            FFLM           21:846 SEC 841-851 ATTEMPT     Low recidivism risk; IR for Code 397 (October 2019); PRD 09-07-2028
86            FIAN           18:2251-2,2260 OBSCENE MATTR   Sex offender
87            FWVN           21:841 SCH II NONNARC,NONFSA   Low recidivism risk; RRC DST on 09-16-2020
88            FINS           21:846 SEC 841-851 ATTEMPT     Medium recidivism risk; HX of violence for Battery (1997)
89            FILS           21:846 SEC 841-851 ATTEMPT     Low recidivism risk; Escape history for Absconding (2004)
90            FMIW           18:286,371 FRAUD, OTHER        Sex offender due to prior convictions; Low recidivism risk
91            FINS           18:2251-2,2260 OBSCENE MATTR   Sex offender; PRD 2035
92            FND            18:2241-2248 SEXUAL ABUSE      Sex offender
93            FVAW           18:922(G) FIREARMS,CARR CRIM   Prior Violence 2003; Medium recidivism risk
94            FPAM           18:924(C) FIREARMS LAWS        Low Risk; PRD: 2035
95            FILC           18:1344 BANK FRAUD             Latin King enforcer; PSF Greatest Severity, Current violent offense; Low recidivism risk
96            FINN           18:2251-2,2260 OBSCENE MATTR   Sex offender; Low recidivism risk; History of violence (Battery-1995)
97            FWAW           21:846 SEC 841-851 ATTEMPT     Escape from SCP in 2006; Low recidivism risk
98            FKYW           18:922(G) FIREARMS,3 PRI CNV   Sex offender due to prior convictions; Low recidivism risk
99            FWIE           OBSCENE MATTER TRANSPORT       Sex offender; Low recidivism risk
100           FINS           18:2251-2,2260 OBSCENE MATTR   Sex offender; History of violence for prior sex offense
101           FINS           18:2251-2,2260 OBSCENE MATTR   Sex offender; Low recidivism risk; Current and prior sex offense
102           FWIW           18:2251-2,2260 OBSCENE MATTR   Sex offender
103           FILS           18:2251-2,2260 OBSCENE MATTR   Sex offender; Low recidivism risk; History of violence for prior sex offenses
104           FWIW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
105           FIAS           21:841 & 846 SEC 841-851       IR 8/2010, Domestic Battery (2 charges) 2000,
106           FINS           18:922(G) FIREARMS,3 PRI CNV   IR 2-2020
107           FME            18:922(G) FIREARMS,CARR CRIM   IR 3/2020
108           FWIW           LARCENY/THEFT I/S TRANS        Disorderly conduct 2007, Pattern Score High, 48.9%
109           FINS           18:924(C) FIREARMS LAWS        IR 1/2020
110           FNYW           21:841 SCH I NARCOTIC,NONFSA   Resist arrest 1994, firearm discharge 2001, Pattern - Medium, 100%
111           FILS           21:846 SEC 841-851 ATTEMPT     No I/Rs, High Risk, 41, CAR2, 41%, PRD 3/2021
112           FINS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
113           FKS            18:922(G) FIREARMS,CARR CRIM   Common assault 1978, Battery 2000,Pattern Medium 80%
114           FKYE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
115           FKYW           21:841 & 846 SEC 841-851       3rd degree rape 1980, 85%
116           FRI            18:2251-2,2260 OBSCENE MATTR   Sex Offender
117           FRI            18:2251-2,2260 OBSCENE MATTR   Sex Offender
118           FVAW           18:924(C) FIREARMS LAWS        No I/Rs, Current Off: Murder for Hire, Min Risk, 67, CAR2, 51%, 10/2030
119           FINS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
120           FIAN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
121           FVAW           21:846 SEC 841-851 ATTEMPT     No I/Rs, MIN Risk, 08/26/2021; Detainer State of Virginia Consecutive Sent.
122           FLAW           21:846 SEC 841-851 ATTEMPT     Battery 1997 and 1998, Pattern Medium
123           FND            21:846 SEC 841-851 ATTEMPT     No I/Rs, LOW Risk, 30, CAR1, 43%, 2/2/2030
124           FFLN           21:841 & 846 SEC 841-851       No I/Rs, PV-Aggr Batt w/Deadly Weapon, Batt., Att. Murder w/Deadly Weapon, Low Risk, 71, CAR2, 67%, 06/17/2026
125           FMIW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
126           FVAW           21:846 SEC 841-851 ATTEMPT     No I/Rs, MED Risk, 30, CAR1, 54%, 11/10/2023
127           FWVN           18:2251-2,2260 OBSCENE MATTR   Sex Offender; to be reviewed for RIS
128           FDCS           DC HOMICIDE MURDER             Detainer - USMS
129           FWIE           21:841 SCH I NARCOTIC,NONFSA   MED Risk, 53, CAR2, 66%, 1/7/2024; Distributed Heroin Resulting in Death
130           FWVN           18:924(C) FIREARMS LAWS        IR 203 - 2/2020
131           FINN           21:846 SEC 841-851 ATTEMPT     MED Risk, 44, CARE2, 84%, 11/18/2021
132           FWVN           18:286,371 FRAUD, OTHER        MIN Risk, 58, CARE2, 95%. 6/6/2020
133           FMIW           OBSCENE MATTER TRANSPORT       Sex Offender
134           FND            18:2241-2248 SEXUAL ABUSE      Sex Offender
135           FINS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
136           FWIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
137           FWVN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
138           FWVN           21:846 SEC 841-851 ATTEMPT     IR 316 1/2020
139           FWVS           18:922(G) FIREARMS,CARR CRIM   IR 112 3/2020
140           FWVN           21:841 & 846 SEC 841-851       MED Risk, 29, CARE1, 19%, 12/20/2028
      A   B          C   D                       E                                                                                         F
141           FWVN           21:841 SCH II NONNARC,NONFSA   HIGH Risk, 29, CARE 1, 15%, 11/17/26
142           FWVN           18:922(G) FIREARMS,CARR CRIM   IR 219 11/2019
143           FMT            18:2251-2,2260 OBSCENE MATTR   Sex Offender
144           FWVN           21:841 SCH II NONNARC,NONFSA   IR 113 2/2020
145           FINS           21:841 SCH I NARCOTIC,NONFSA   IR 112 1/2020
146           FMN            21:846 SEC 841-851 ATTEMPT     IR 108 1/2020
147           FKYE           21:846 SEC 841-851 ATTEMPT     IR 112 3/2020
148           FWVN           18:922(G) FIREARMS,CARR CRIM   HIGH Risk, 28, CARE 2, 15%, 2/1/2023
149           FALS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
150           FKYE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
151           FWVN           21:841 & 846 SEC 841-851       LOW Risk, 43, CARE 1, 48% 7/23/2021; Active Warrants in D.C. full extradition
152           FWVN           21:841 SCH II NONNARC,NONFSA   MED Risk, 37, CARE 2, 15%, 9/7/2026 - 04 Domestic Batter, 08 Assault
153           FWVN           21:841 & 846 SEC 841-851       LOW Risk, 56, 10/1/2022; 97 Assault Bodily Injury; Several Unknown Disposition
154           FTXS           8:1327 ALIEN SMUGGLE/IMPORT    IR 316 11/2019, LOW risk, CARE 2, 33, 74%,11/16/2020
155           FFLS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
156           FILC           OBSCENE MATTER TRANSPORT       Sex Offender
157           FTNE           18:922(G) FIREARMS,3 PRI CNV   HIGH Risk, 58, CARE 2, 49%, 12-29-2020 Sexual Assault 1978
158           FILS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
159           FILS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
160           FNCM           18:2113 ROBBERY BANK           LOW Risk, CARE 2, 56, 54%, 4/24/2021
161           FINN           21:846 SEC 841-851 ATTEMPT     IR 11 2/2020
162           FINN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
163           FKYE           21:841 SCH II NONNARC,NONFSA   LOW Risk, CARE 2, 62, 14%, 4/2031
164           FIAN           18:922(G) FIREARMS,CARR CRIM   IR 113 3/2020
165           FPAM           21:846 SEC 841-851 ATTEMPT     HIGH Risk, CARE 2, 46, 47%, 4/10/2027
166           FKYE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
167           FINN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
168           FMN            18:2251-2,2260 OBSCENE MATTR   Sex Offender
169           FIAS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
170           FGAM           21:841 SCH II NONNARC,NONFSA   MIN Risk, 43, CAR1, 68%, 03/2022; Submitted for HC
171           FMIW           18:922(G) FIREARMS,CARR CRIM   PV-85 Asslt, MED Risk, 54, Car2, 55%, 03/2029; 4 Firearms in current offense
172           FWAE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
173           FIAS           OBSCENE MATTER TRANSPORT       Sex Offender
174           FNYW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
175           FMN            18:286,371 FRAUD, OTHER        PV-04 Asslt, LOW Risk, 55, CAR2, 20.7%, 07/2025
176           FWVS           OBSCENE MATTER TRANSPORT       Sex Offender
177           FCAS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
178           FKYW           OBSCENE MATTER TRANSPORT       Sex Offender
179           FILC           21:841 & 846 SEC 841-851       PV-94 Armed Violence, LOW Risk, 45, CAR2, 65%, 05/2027 Gangster Disciple,
180           FWVS           21:841 & 846 SEC 841-851       PV-Asslt, Sexual Assault, Homeless, RRC: 5/19/2020
181           FWVS           21:846 SEC 841-851 ATTEMPT     MED Risk, 40, CAR2, 21.4%, 11/2030
182           FMIW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
183           FSC            18:2251-2,2260 OBSCENE MATTR   Sex Offender
184           FIAS           21:841 & 846 SEC 841-851       PV-95 Robbery, 04 Asslt LEO, Detn: 2019 10yrs CC IA DOC, LOW, CAR2
185           FWVS           OBSCENE MATTER TRANSPORT       Sex Offender
186           FALS           OBSCENE MATTER TRANSPORT       Sex Offender
187           FNYN           18:922(G) FIREARMS,CARR CRIM   Homeless? PV-06 Child Endangerment, 02 Stalking, 00 Asslt, MED Risk, 40, CAR2, 41%, 11/2023
188           FAK            OBSCENE MATTER TRANSPORT       Sex Offender
189           FMN            18:2251-2,2260 OBSCENE MATTR   Sex Offender
190           FWVS           21:846 SEC 841-851 ATTEMPT     PV-Battery LEO, Batt., Mal. Wound., MED Risk, 40, CAR2, 41%, 11/2023
191           FKYE           21:846 SEC 841-851 ATTEMPT     Sex Offender - Prior
192           FILN           18:922(G) FIREARMS,CARR CRIM   PV-11 Batt., 92 Robb., MIN Risk, 47, CAR2, 56%. 05/2023; DST - DTH RDAP
193           FINS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
194           FIAS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
195           FINS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
196           FWVS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
197           FWVS           18:924(C) FIREARMS LAWS        I/R - 112-11/2019, 331-09/2019, 113-7/2019, HIGH Risk
198           FWVS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
199           FILC           18:2251-2,2260 OBSCENE MATTR   Sex Offender
200           FWVS           21:841 SCH I NARCOTIC,NONFSA   LOW Risk, 43, CAR2, 54%, 3621e date: 1/11/2021 - RDAP Part
201           FINS           21:846 SEC 841-851 ATTEMPT     PV-99 Batt., Med Risk, 42, CAR1, 25%, 04/2033
202           FMN            18:2251-2,2260 OBSCENE MATTR   Sex Offender
203           FWVS           21:841 SCH I NARCOTIC,NONFSA   LOW Risk, 23, CAR2, 32%, 10/2021
204           FIAS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
205           FWVS           18:2421-29 I/S TRN IMRL PRPS   Sex Offender
206           FWVS           21:841 SCH I NARCOTIC,NONFSA   PV-15 Obstr. Officer, 05 Mal. Asslt, Wanton Endangerment, 02 Batt., Dom Viol., 00 Agg. Robb, MED Risk, 40, CAR2, 87%
207           FKYE           21:841 & 846 SEC 841-851       LOW Risk, 45, CAR2, 70%, 03/2024
208           FWVS           18:2421-29 I/S TRN IMRL PRPS   Sex Offender
209           FMD            18:924(C) FIREARMS LAWS        I/R - 224-02/2020, Homeless
210           FMIW           21:846 SEC 841-851 ATTEMPT     PV-00 Agg. Asslt., LOW Risk, 41, CAR1, 76%, 06/2023: Comp Rel on 5/15/20
      A   B          C   D                       E                                                                                          F
211           FKYE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
212           FINS           21:846 SEC 841-851 ATTEMPT     I/R - 113-02/2020 (x2), 108-02/2020 (x2)
213           FINS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
214           FINS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
215           FKYW           18:2421-29 I/S TRN IMRL PRPS   Sex Offender
216           FALM           OBSCENE MATTER TRANSPORT       Sex Offender
217           FNYN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
218           FINS           18:1962 RACKETEER (RICO)       Current Violence-RICO, GAF: the Mob, MED Risk, 25, CAR1
219           FMN            18:2251-2,2260 OBSCENE MATTR   Sex Offender
220           FWIE           18:924(C) FIREARMS LAWS        PV-13 Disord. Con, 06 Obstruct, 05 Subst Batt., 02 Escape, MED Risk, 41, CAR2, 63%, 07/2022
221           FILC           OBSCENE MATTER TRANSPORT       Sex Offender
222           FWIE           OBSCENE MATTER TRANSPORT       Sex Offender
223           FVAE           21:846 SEC 841-851 ATTEMPT     I/R - 108-10/2019, DST: CNK EB1 - 05/12/2020
224           FINS           21:846 SEC 841-851 ATTEMPT     I/R - 310-1/28/2020, PV-08 Criminal reckless, MED Risk, 41, CAR1, 13%, 11/5/2038
225           FINS           21:846 SEC 841-851 ATTEMPT     Residence-Mexico, LOW Risk, 44, CAR2, PSF- Alien, 23%, 06/2029
226           FOKN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
227           FMIW           OBSCENE MATTER TRANSPORT       Sex Offender
228           FKYE           21:846 SEC 841-851 ATTEMPT     LOW Risk, 57, CAR1, 44%. 12/2029
229           FWIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
230           FKYE           21:846 SEC 841-851 ATTEMPT     MIN Risk, 51, CAR2, 40%, 06/2030
231           FIAS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
232           FKYE           21:846 SEC 841-851 ATTEMPT     I/R - 113-5/5/2020, 331-2/6/2020, MED Risk, 36, CAR1, 83%, 11/2021
233           FINS           18:924(C) FIREARMS LAWS        I/R - 201-3/17/20, HIGH Risk, 33, CAR1, 52%, 10/2022
234           FKYE           18:2113 ROBBERY BANK           Current Violence - Accessory After the Fact, MIN Risk, 53, CAR2, 83%, 10/2021
235           FINS           COMMUNICATIONS ACT             PV - 07 Batt. w/Felony, 03 Dom. Battery, LOW Risk, 47, CAR2, 51%, 3621e date: 06/12/2021
236           FMIW           OBSCENE MATTER TRANSPORT       Sex Offender
237           FMIW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
238           FNCW           18:1956 RACKETEERING           LOW Risk, 36, CAR2, 13%, 03/2024
239           FWIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
240           FMIW           18:2113 ROBBERY BANK           Current Violence - Armed Robbery, PV-Armed Robbery 80,79,65,61, MIN Risk, 77, CAR2, 70%, 06/2022, CV-Deny
241           FSC            18:922(G) FIREARMS,3 PRI CNV   Homeless? PV-1994 Voluntary Manslaughter, MED Risk, 56, CAR2, RRC: CRL 4WR - 7/7/20
242           FINS           21:846 SEC 841-851 ATTEMPT     I/R - 112-3/25/20, MED Risk, 41, CAR2, 14%, 08/2029
243           FKYE           21:846 SEC 841-851 ATTEMPT     I/R - 115-11/19/2019, HIGH Risk, 38, CAR2, 55%, 01/2021
244           FINN           18:2113(D) ROBBRY,ASSLT,BANK   Current Violence - Bank Robbery by Force or Violence, RRC: 05/19/2020
245           FWIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
246           FWIE           18:922(G) FIREARMS,CARR CRIM   MED Risk, 26, CAR2, RRC: CCH 5HY 10/27/2020
247           FMIW           21:841 & 846 SEC 841-851       PV - 80 Armed Robbery, 86/95 Resist LEO/BATT, 03 Batt/Dom Viol., MED risk, 57, CAR2, 29%, 05/2038
248           FND            21:846 SEC 841-851 ATTEMPT     Homeless? 02 Crim.Endangerment, Disorderly Conduct, 01 Fam. Aslt, MED risk, 57, CAR2, 55%, 09/2022
249           FMIW           21:846 SEC 841-851 ATTEMPT     PV-76 Aslt&Batt, LOW Risk, 66, CAR2, 64%, 06/2024: Greatest Severity Offense
250           FNYN           FRAUD POSTAL                   I/R - 310-03/09/2020, 17 Pending Charges; MIN Risk, 63, CAR2, 95%, 10/29/2020
251           FOHN           21:841 & 846 SEC 841-851       PV - 78 Rob, 88 Dom Viol., MED Risk, 59, CAR2, 56%, 09/2024
252           FINN           21:841 & 846 SEC 841-851       PV - 94 Att Murder, 95 Battery, MED Risk, 49, CAR2, 28%, 02/2028
253           FINS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
254           FMIW           OBSCENE MATTER TRANSPORT       Sex Offender
255           FMIW           21:846 SEC 841-851 ATTEMPT     HIGH Risk, 47, CAR2, 33%, 09/2034
256           FINN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
257           FMIE           21:846 SEC 841-851 ATTEMPT     MIN Risk, 60, CAR2, 3%, 09/2032; Prior Arson; STG Compr Staff, Introd Drugs
258           FNCM           21:841 & 846 SEC 841-851       MED Risk, 50, CAR2, 94%, 12/2021; Instant Offense is Violent/ Gang Related
259           FMT            21:846 SEC 841-851 ATTEMPT     PV - Threatened to Kill with brick 15 Disorderly Conduct, MIN Risk, 42%, 2023,
260           FNYS           18:499/702 IMPERSONATION       I/Rs - 306 (x2) 10/19 & 8/19, MED Risk, 52, CAR2, 83%, 03/2021, W CCC ACT
261           FILN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
262           FINN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
263           FIAS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
264           FILC           21:841 & 846 SEC 841-851       I/R - 201-9/30/19, PV-02 Batt, Dis. Cond, 04, Resist LEO, Batt., HIGH Risk, 42, CAR1, 80%, 3621e: 08/2021
265           FWY            18:2251-2,2260 OBSCENE MATTR   Sex Offender
266           FKYE           21:846 SEC 841-851 ATTEMPT     I/Rs - 201-1/23/20, 306(x3)-2020, Homeless, MED Risk, 46, CAR2, 46%, 02/2021
267           FTNM           18:2113(D) ROBBRY,ASSLT,BANK   Current Violence-Consp. Bank Robbery, F/A in Violent Crime, LOW Risk, 65, CAR2, 95%, 04/2021
268           FIAN           21:841 SCH I NARCOTIC,NONFSA   PV - 02 Armed Robb., 90 Robb., LOW Risk, 53, CAR2, 15%, 09/2032
269           FKYE           21:841 SCH II NONNARC,NONFSA   PV - 92 Wanton Endangerment, LOW Risk, 55, CAR2, 46%, 08/2027
270           FINN           18:922(G) FIREARMS,CARR CRIM   Homeless, PV - 00 Armed Robbery (x3), GAF: Black Gangster Disciples, MED Risk, 44, CAR1, 11%, 12/2036
271           FINN           18:924(C) FIREARMS LAWS        Current Violence-Hobbs Act Robbery, F/A, LOW Risk, 31, CAR2, 30%, 08/2024
272           FIAS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
273           FMN            18:2251-2,2260 OBSCENE MATTR   Sex Offender
274           FINN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
275           FINN           OBSCENE MATTER TRANSPORT       Sex Offender
276           FILC           18:2251-2,2260 OBSCENE MATTR   Sex Offender
277           FLAW           SEX OFFENSES                   Sex Offender
278           FMIW           18:924(C) FIREARMS LAWS        Compassionate Release - 05/05/2020
279           FKYE           21:846 SEC 841-851 ATTEMPT     PV - 98 Dom. Viol., LOW Risk, 50, CAR2, 52%, 04/2025; Pending Charges in OH
280           FILN           21:846 SEC 841-851 ATTEMPT     LOW Risk, 54, CAR2, 42%, 01/2026; Has Pending Charge in Illinois
      A   B          C   D                       E                                                                                          F
281           FKYE           21:846 SEC 841-851 ATTEMPT     PV - 05 Assault No Injury, LOW Risk, 57, CAR2, 49%, 08/2025
282           FMIW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
283           FMIW           18:2241-2248 SEXUAL ABUSE      Sex Offender
284           FMIW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
285           FKYE           21:846 SEC 841-851 ATTEMPT     PV - 02 Wanton Endangerment, Involving LEO; LOW Risk, 47, CAR1, 74%,
286           FKYE           21:846 SEC 841-851 ATTEMPT     I/Rs - 108, 331-01/2020, 219-11/19, PV - 10 Asslt, 01 Aggr. Asslt., MED Risk, 47, CAR2, 78%, 08/2021, DST: GIL
287           FNCM           COMMUNICATIONS ACT             I/Rs, 224-02/20, 307, 312-01/20, MIN Risk, 68, CAR2, 55%, 03/2026
288           FIAS           21:846 SEC 841-851 ATTEMPT     PV - 99 Common Law Robbery, MED Risk, 42, CAR2, 20%, 07/2030
289           FKYE           18:922(G) FIREARMS,CARR CRIM   I/Rs - 112 02/20 & 05/29/19, HIGH Risk, 31, CAR1, 51%, 10/2024
290           FKYE           21:846 SEC 841-851 ATTEMPT     LOW Risk, 56, CAR2, 28%, 02/2033
291           FILC           21:846 SEC 841-851 ATTEMPT     I/Rs - 112-10/19, 113-05/19, Homeless, MED Risk, 42, CAR2, 87%, RRC: CCH 5TJ - 9/15/2020
292           FVAW           21:846 SEC 841-851 ATTEMPT     I/Rs - 113-01/20, 331-11/19, Homeless? LOW Risk, 42, CAR2, 62%, 3621e: 06/2023
293           FMIW           18:2421-29 I/S TRN IMRL PRPS   Sex Offender
294           FMN            18:2251-2,2260 OBSCENE MATTR   Sex Offender
295           FILC           21:841 SCH I NARCOTIC,NONFSA   High Risk,STG: BGD, PV-Dom. Violence ('90) (66.6%)
296           FMIW           21:846 SEC 841-851 ATTEMPT     PV-Dist the Peace ('12) (59.4%)
297           FMIW           21:846 SEC 841-851 ATTEMPT     Approved for HC 5/14/20 (73.7%)
298           FILC           18:2251-2,2260 OBSCENE MATTR   Sex Offender (54.2%)
299           FMIW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (28.9%)
300           FVAW           COMMUNICATIONS ACT             Medium Risk, < 12 mo. CC, PV: Kdnap, Apv RRC 10/29/20 (68.5%)
301           FILN           21:846 SEC 841-851 ATTEMPT     Low Risk, STG: People Nation Assoc., Detnr: Murder (95.7%)
302           FNYN           18:2251-2,2260 OBSCENE MATTR   Sex Offender (63.6%)
303           FND            21:846 SEC 841-851 ATTEMPT     Low Risk PV: Dom Asst ('01), Dis Con ('05) 32.7 %/> 18 mos.
304           FMIW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (81.5%)
305           FDCD           18:1962 RACKETEER (RICO)       Medium Risk STG: Escape/Drg Intr, IO incl Murder x 4 (83.4%)
306           FILC           21:846 SEC 841-851 ATTEMPT     Low Risk, STG: BGD (55.5%)
307           FKYE           21:846 SEC 841-851 ATTEMPT     Low Risk, 36.5% > 18 mos. PV:Crim Misch ('96)
308           FKYW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (18.2%)
309           FVAW           21:846 SEC 841-851 ATTEMPT     Medium Risk, PV: A&B ('94), V Prot. Ord ('14) (75.7%)
310           FMIW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (40.9%)
311           FVAW           21:846 SEC 841-851 ATTEMPT     Medium Risk, < 12 mo. CC (104/112), (27.2%)
312           FMIW           18:286,371 FRAUD, OTHER        Released to RRC on 4/30/20 (80.1%)
313           FKYE           21:846 SEC 841-851 ATTEMPT     Low Risk 33.2% > 18 mos.; Criminal History; Possible Pending Charge; 4/4/29
314           FGAS           18:2251-2,2260 OBSCENE MATTR   Sex Offender (76.5%)
315           FILC           18:2251-2,2260 OBSCENE MATTR   Sex Offender (81.6%)
316           FMIE           FRAUD POSTAL                   Possible PC for failing to pay child sup(56.4%)
317           FNYN           21:841 & 846 SEC 841-851       Medium risk (48.8%); 01/25/29 PRD
318           FIAS           21:841 & 846 SEC 841-851       Low Risk, STG: BGD PV: Current Offense Greatest and priorAgg. Assault ('93) (
319           FMA            18:1512 OBSTRUCT JUSTICE       Low Risk,IO incl stabbing PV:Arm Rob,PC: Asslt to Murdr (39.7%)
320           FILC           21:841 SCH I NARCOTIC,NONFSA   Low Risk, PV: Agg. Asslt, STG: BGD (49.8%)
321           FMIW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (47.7%)
322           FNYN           18:2251-2,2260 OBSCENE MATTR   Sex Offender (70.5%)
323           FNYW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (82.3%)
324           FKYE           18:924(C) FIREARMS LAWS        Sex Offender (69.1%)
325           FMN            18:111 ASSLT/RESIST FED OFFR   Approved for RRC 5/19/20 (87.8%)
326           FMN            18:2251-2,2260 OBSCENE MATTR   Sex Offender (39.3%)
327           FKYE           21:841 SCH I NARCOTIC,NONFSA   33.3% > 18 mos.; Greatest Severity - Victim overdosed and almost died
328           FMN            18:2251-2,2260 OBSCENE MATTR   Sex Offender (32.8%)
329           FTXE           21:846 SEC 841-851 ATTEMPT     Medium Risk (81.8%); Serious History of Violence; Tango Blast Gang
330           FKYE           21:846 SEC 841-851 ATTEMPT     Low Risk, <12 mos CC (112) (49.8%); In SHU for Use of Drugs; Recent IR
331           FNYW           21:846 SEC 841-851 ATTEMPT     Low Risk, PV: Assault ('97), <12 mos. CC (305) (42.7%)
332           FKYE           18:2251-2,2260 OBSCENE MATTR   Sex Offender (25.6%)
333           FMN            18:2251-2,2260 OBSCENE MATTR   Sex Offender (39.8%)
334           FTNE           OBSCENE MATTER TRANSPORT       Sex Offender (80.4%)
335           FMN            18:2251-2,2260 OBSCENE MATTR   Sex Offender (41.1%)
336           FKYE           18:2251-2,2260 OBSCENE MATTR   Sex Offender (40.1%)
337           FMIW           18:2241-2248 SEXUAL ABUSE      Sex Offender (17.0%)
338           FCT            21:841 & 846 SEC 841-851       High Risk ; 05/20/28 PRD; Criminal History
339           FKYE           21:846 SEC 841-851 ATTEMPT     23.3% ; 10/31/30 PRD; Age-; Criminal History
340           FVAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (37.4%)
341           FILN           18:2251-2,2260 OBSCENE MATTR   Sex Offender (91.6%)
342           FNCW           21:846 SEC 841-851 ATTEMPT     Medium Risk, PV: Vol Manslaughter ('90) (82.0%)
343           FNCM           21:841 & 846 SEC 841-851       Medium Risk, STG: Escape (4 hr RRC),19.7% > 18 mos
344           FMIW           OBSCENE MATTER TRANSPORT       Sex Offender (32.3%)
345           FILC           18:2251-2,2260 OBSCENE MATTR   Sex Offender (21.1%)
346           FMIW           18:1201 KIDNAPING              Sex Offender (56.9%)
347           FKYE           18:2251-2,2260 OBSCENE MATTR   Sex Offender (39.2%)
348           FKYE           21:846 SEC 841-851 ATTEMPT     Released to RRC on 4/29/20 (84.8%)
349           MAR            MILITARY COURT SEX OFFENSE     Sex Offender (77.6%)
350           FNCM           21:841 & 846 SEC 841-851       Medium Risk, <12 mo CC (108), STG: Bloods, 35.8% > 18 mos
      A   B          C   D                       E                                                                                          F
351           FMA            21:846 SEC 841-851 ATTEMPT     Low Risk (76.9%)
352           FVAW           21:846 SEC 841-851 ATTEMPT     (10.7%) Age-67; Prescribed medications to Patients; Patients died due to o.d.
353           FILC           18:2251-2,2260 OBSCENE MATTR   Sex Offender (37.2%)
354           FMIW           18:924(C) FIREARMS LAWS        Medium Risk, IO incls Brandish FA, 34.7% > 18 mos
355           FMOW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (51.3%)
356           FNYW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (70.1%)
357           FILN           OTHER/UNCLASSIFIABLE           Low Risk, IO inc Murder for Hire, STG: Vice Lords (85.5%)
358           FILC           18:2251-2,2260 OBSCENE MATTR   Sex Offender (32.7%)
359           FILC           18:2251-2,2260 OBSCENE MATTR   Sex Offender (36.3%)
360           FMIW           18:2250 FAIL REG AS SEX OFFN   Sex Offender, Detn (98.5%)
361           FILC           21:841 SCH II NONNARC,NONFSA   Low Risk, PV: Asst w Deadly Wpn ('95), 32.3% > 18 mos
362           FKYE           21:841 SCH II NONNARC,NONFSA   Medium Risk, <12 mo CC (331x2) (18.7%)
363           FVAW           21:846 SEC 841-851 ATTEMPT     Low Risk, PV: Dom Aslt ('99) Aslt('08), 33.7% > 18 mos
364           FMIW           21:841 SCH II NARCOTC,NONFSA   Medium Risk, (8.7%)
365           FNYW           21:846 SEC 841-851 ATTEMPT     Medium Risk (46.9%) 06/23/28 PRD; Criminal History
366           FMIW           21:846 SEC 841-851 ATTEMPT     PV: Murder ('94), Age -66 (13.1%)
367           FMOW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (88.9%)
368           FKYE           OBSCENE MATTER TRANSPORT       Sex Offender (13.8%)
369           FMIW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (6.1%)
370           FKYE           18:1028 FRAUD IDENTITY THEFT   Low Risk, < 12 mo. CC (201), IO incl Threat Comm (67.9%)
371           FKYE           18:924(C) FIREARMS LAWS        High Risk, PV: Robbery/Aslt, > 18 mos remain (24.8%)
372           FILC           18:2251-2,2260 OBSCENE MATTR   Sex Offender (28.6%)
373           FVAW           18:922(G) FIREARMS,CARR CRIM   Sex Offender (15.4%)
374           FNJ            21:846 SEC 841-851 ATTEMPT     Age-69 (78.8%); Minimum Risk
375           FFLN           18:2251-2,2260 OBSCENE MATTR   Sex Offender (87.2%)
376           FCT            18:2251-2,2260 OBSCENE MATTR   Sex Offender (66.9%)
377           FOHN           21:846 SEC 841-851 ATTEMPT     High Risk (62.0%)
378           FCAN           18:924(C) FIREARMS LAWS        Low Risk, STG: Nortenos, PV: AWDW ('05) (40.3%)
379           FINS           21:846 SEC 841-851 ATTEMPT     Medium Risk, STG: Aslt on CO, PV: Aslt ('05), 39.0% > 18 mos
380           FNCW           18:1344 BANK FRAUD             High Risk, STG: Fraud (30.1 %)
381           FNYW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (28.1%)
382           FMOW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (89.8%)
383           FNCE           21:841 & 846 SEC 841-851       High Risk, <12 mo. CC (312x2), (69.3%)
384           FMOW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (89.4%)
385           FMOE           21:846 SEC 841-851 ATTEMPT     High Risk, <12 mo. CC (112x2, 224,115) (75.4%)
386           FLAE           21:846 SEC 841-851 ATTEMPT     Low Risk, <12 mo. CC (108/113), 41.9% > 18 mos.
387           FTNW           OBSCENE MATTER TRANSPORT       Sex Offender (55.1%)
388           FTNM           18:922(G) FIREARMS,3 PRI CNV   Low Risk, PV: Aggravated Aslt ('95) (6.9%)
389           FNYN           SEX OFFENSES                   Sex Offender (51.6%)
390           FMOW           21:846 SEC 841-851 ATTEMPT     Released to RRC on 4/30/20 (87.3%)
391           FNM            21:841 & 846 SEC 841-851       High Risk, STG: Forgery (85.9%)
392           FNYW           21:846 SEC 841-851 ATTEMPT     Medium Risk, 32.6% > 18 mos. ; Prior Robbery
393           FNCM           21:841 & 846 SEC 841-851       High Risk, PV: AWDW ('91), Assault ('96,'04) (77.5%)
394           FNYW           18:2251-2,2260 OBSCENE MATTR   Sex Offender (67.5%)
395           FMD            21:841 SCH I NARCOTIC,NONFSA   Sex Offender (65.3%)
396           FSC            18:2251-2,2260 OBSCENE MATTR   Sex Offender
397           FNYW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
398           FTXW           21:846 SEC 841-851 ATTEMPT     High Risk
399           FNYW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
400           FNYW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
401           FNCW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
402           FFLS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
403           FMOW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
404           FNYW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
405           FMIE           21:846 SEC 841-851 ATTEMPT     Low Risk; Prior Violence
406           FNYS           NAT'L DEFENSE SEDITION         Terrorist; Alien; Low Risk
407           FNCM           18:2251-2,2260 OBSCENE MATTR   Sex Offender
408           FNCM           18:922(G) FIREARMS,CARR CRIM   Sex Offender; Low Risk
409           FNYW           21:841 & 846 SEC 841-851       High Risk' Prior Violence
410           FMD            18:2251-2,2260 OBSCENE MATTR   Sex Offender
411           FALN           OBSCENE MATTER TRANSPORT       Sex Mffender
412           FNCM           18:2251-2,2260 OBSCENE MATTR   Sex offender
413           FSC            COMMUNICATIONS ACT             Low Risk; Prior Violence
414           FILN           21:841 SCH I NARCOTIC,NONFSA   Low Risk; 200-Series IR February 2020
415           FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
416           FILN           COMMUNICATIONS ACT             Low Risk
417           FOHN           COMMUNICATIONS ACT             High Risk; Prior Violence; Sex Offender
418           FDCS           DC SEX OFFENSE                 Sex Offender
419           FMIE           21:841 & 846 SEC 841-851       High Risk; (2) 300-Series IR April/January 2020
420           FOHN           21:846 SEC 841-851 ATTEMPT     Medium Risk; 100-Series IR December 2019
      A   B          C   D                        E                                                                             F
421           FLAE           21:841 SCH II NONNARC,NONFSA   High Risk; 100-Series IR February 2020
422           FNCM           21:841 & 846 SEC 841-851       Low Risk; Prior Violence
423           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
424           FTXN           21:841 SCH II NONNARC,NONFSA   Low Risk; Alien
425           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
426           FARE           18:2421-29 I/S TRN IMRL PRPS   Sex Offender
427           FMIE           18:924(C) FIREARMS LAWS
428           FARE           18:1951 RACKETEER, VIOLENCE    Sex Offender
429           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
430           FMD            18:1925(B) RACKETEERING        Low Risk; Violent Crime
431           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
432           FOHN           21:841 SCH II NARCOTC,NONFSA   Low Risk
433           FOHN           OBSCENE MATTER TRANSPORT       Sex Offender
434           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
435           FMOW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
436           FFLM           18:2251-2,2260 OBSCENE MATTR   Sex Offender
437           FPAW           18:922(G) FIREARMS,CARR CRIM   Medium Risk
438           FSC            18:2251-2,2260 OBSCENE MATTR   Sex Offender
439           FOHN           21:841 SCH I NON-NARC,NONFSA   Furloughed to RRC 04-29-2020
440           FOHN           21:843 USE FICT,REV,SUSP NBR   Low Risk; Prior Violence
441           FNCM           18:1028 FRAUD IDENTITY THEFT   High Risk
442           FPAW           21:846 SEC 841-851 ATTEMPT     Low Risk
443           FVAE           18:924(C) FIREARMS LAWS        Medium Risk
444           FPAW           21:846 SEC 841-851 ATTEMPT     Medium Risk; Prior Violence
445           FNCM           21:846 SEC 841-851 ATTEMPT     Low Risk
446           FNCW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
447           FNCW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
448           FNCW           18:924(C) FIREARMS LAWS        Medium Risk; 100-Series IR June 2019
449           FLAW           SEX OFFENSES                   Sex Offender
450           FNCW           18:1028 FRAUD IDENTITY THEFT   Sex offender
451           FMOE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
452           FDCD           18:2251-2,2260 OBSCENE MATTR   Sex Offender
453           FFLM           21:331 NARCOTICS               Medium Risk
454           FNCM           18:922(G) FIREARMS,CARR CRIM   High Risk
455           FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
456           FPAW           OBSCENE MATTER TRANSPORT       Sex Offender
457           FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
458           FWAW           18:1201 KIDNAPING              Violent Crime
459           FTXS           21:841 SCH I NON-NARC,NONFSA   Low Risk; Prior Violence
460           FPAW           21:841 SCH I NARCOTIC,NONFSA   Medium Risk
461           FMIW           18:1701-3,7,8,12,13 LRCN PST   Medium Risk
462           FPAW           21:846 SEC 841-851 ATTEMPT     Medium Risk
463           FMOE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
464           FPAW           21:841 & 846 SEC 841-851       Low Risk; Prior Violence; 200-Series IR March 2020
465           FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
466           FVAE           21:846 SEC 841-851 ATTEMPT     Low Risk; Prior Violence; 100-series IR February 2020
467           FRQ            18:922(G) FIREARMS,CARR CRIM   Medium Risk
468           FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
469           FPAW           21:846 SEC 841-851 ATTEMPT     100-Series IR December 2019
470           FPAW           18:924(C) FIREARMS LAWS        Prior Violence
471           FPAW           18:2113 ROBBERY BANK           Low Risk; Current Violence
472           FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
473           FTXS           8:1327 ALIEN SMUGGLE/IMPORT    Low Risk; Current Violence
474           FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
475           FPAW           21:841 SCH II NONNARC,NONFSA
476           FPAW           21:841 & 846 SEC 841-851       Medium Risk
477           FPAW           18:1344 BANK FRAUD             Low Risk; Prior Violence
478           FPAW           21:846 SEC 841-851 ATTEMPT     Medium Risk; Prior Violence
479           FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
480           FMD            21:841 & 846 SEC 841-851
481           FPAW           21:846 SEC 841-851 ATTEMPT     Low Risk; Prior Violence
482           FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
483           FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
484           FPAW           21:841 & 846 SEC 841-851       High Risk; Prior Violence
485           FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
486           FPAW           21:846 SEC 841-851 ATTEMPT     Low Risk; Prior Violence
487           FILN           21:846 SEC 841-851 ATTEMPT     RRC DST on 05-06-2020
488           FMIE           21:841 & 846 SEC 841-851       High Risk; Prior Violence and Escape; 100-Series IR November 2019
489           FPAW           21:846 SEC 841-851 ATTEMPT     Low Risk; Prior Violence
490           FILN           18:286,371 FRAUD, OTHER        Low Risk; Current and Prior Violence
      A   B          C   D                       E                                                                                            F
491           FINN           21:841 SCH II NARCOTC,NONFSA   Low Risk
492           FMOE           21:841 SCH II NONNARC,NONFSA   Low Risk; Prior Sex offense
493           FILN           FRAUD POSTAL                   581 Victims; 59 Million in loss; 48% 07/11/30 PRD
494           FCAS           21:841 SCH II NARCOTC,NONFSA   High Risk
495           FILN           OBSCENE MATTER TRANSPORT       Sex Offender - to be reviewed for RIS
496           FILN           OBSCENE MATTER TRANSPORT       Sex Offender
497           FILN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
498           FMOE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
499           FNJ            18:2251-2,2260 OBSCENE MATTR   Sex Offender
500           FMIE           21:846 SEC 841-851 ATTEMPT     Medium Risk; Prior Violence
501           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
502           FLAW           OBSCENE MATTER TRANSPORT       Sex Offender
503           FMIE           21:841 SCH II NARCOTIC         Medium Risk; Prior Violence; Covid+
504           FTNE           OBSCENE MATTER TRANSPORT       Sex Offender
505           FILN           21:846 SEC 841-851 ATTEMPT     Low Risk; 200-series IR (Escape) January 2020
506           FOHN           21:841 & 846 SEC 841-851       Medium Risk; Prior Violence
507           FMIE           18:2113 ROBBERY BANK           HC DST on 05-05-2020
508           FTNE           21:846 SEC 841-851 ATTEMPT     High Risk; PRD March 20136
509           FDCS           DC SEX RAPE                    Sex Offender
510           FTNE           21:846 SEC 841-851 ATTEMPT     High Risk; PSF Greatest Severity
511           FMIE           18:922(G) FIREARMS,CARR CRIM   High Risk
512           FILN           21:841 & 846 SEC 841-851       Placed on HC on 04-24-2020
513           FMOE           18:1962 RACKETEER (RICO)       Low Risk; PSF Greatest Severity
514           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
515           FILN           21:846 SEC 841-851 ATTEMPT     High Risk
516           FILN           18:2113 ROBBERY BANK           Current and Prior Violence; Low Risk; 100-Series IR November 2019
517           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
518           FOHS           18:924(C) FIREARMS LAWS        Covid Deny CMA; Current and Prior Violence
519           FRQ            46:1903 MARITIME DRUG          RRC DST on 05-06-2020
520           FCO            18:2251-2,2260 OBSCENE MATTR   Sex Offender
521           FMIE           21:846 SEC 841-851 ATTEMPT     Medium Risk; Prior Violence; Sex Offender
522           FMIE           18:922(G) FIREARMS,CARR CRIM   High Risk; Prior Violence
523           FILN           18:1344 BANK FRAUD             Low Risk; 300-Series IR March 2020; Prior Violence
524           FILN           COMMUNICATIONS ACT             Low Risk; Escape from SCP July 2015
525           FOHS           21:841 & 846 SEC 841-851       Medium Risk; Prior Violence
526           FMIE           21:841 SCH I NARCOTIC,NONFSA   High Risk; Prior Violence and Escape; 100-Series IR November 2019
527           FTNE           21:841 SCH I NARCOTIC,NONFSA   100-Series IR March 2020; High Risk; Prior Violence; RRC DST on 07-29-2020
528           FWAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender
529           FNV            18:2250 FAIL REG AS SEX OFFN   Sex Offender
530           FMIE           21:841 & 846 SEC 841-851       Medium Risk; Prior Violence
531           FILN           18:924(C) FIREARMS LAWS        Medium Risk; Prior Violence
532           FTNE           21:846 SEC 841-851 ATTEMPT     High Risk; Prior Violence; 100-Series IR September 2019
533           FILN           21:846 SEC 841-851 ATTEMPT     Covid Deny CMA; Minimum Risk; Greatest Severity Offense
534           FGAN           18:2113 ROBBERY BANK           Medium Risk; Current and Prior Violence
535           FTNE           18:924(C) FIREARMS LAWS        Low Risk; Prior Violence/ incident report for Threatening; IR in past 12 months
536           FMIE           18:922(G) FIREARMS,GUN CNTL    Sex Offender; Covid+
537           FTNE           21:846 SEC 841-851 ATTEMPT     Medium Risk:41%
538           FMIE           21:841 & 846 SEC 841-851       High Risk
539           FILN           21:841 SCH I NARCOTIC,NONFSA   Low Risk; 100-Series IR December and September 2019
540           FMIE           18:1344 BANK FRAUD             High Risk; 300-series IR September 2019
541           FMIE           18:922(G) FIREARMS,CARR CRIM   Medium Risk; PRD December 2020; No RRC
542           FTNE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
543           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
544           FMIE           21:841 SCH I NARCOTIC,NONFSA   Low Risk; 67%; 100-Series IR January 2018
545           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
546           FILN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
547           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
548           FTNE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
549           FILN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
550           FKYE           18:2250 FAIL REG AS SEX OFFN   Sex Offender
551           FTNE           21:846 SEC 841-851 ATTEMPT     Medium Risk; Prior Violence; 200-Series IR October 2019
552           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
553           FTNE           21:846 SEC 841-851 ATTEMPT     Medium Risk; DST to LEW SCP; Fighting IR February 2018
554           FNIE           21:846 SEC 841-851 ATTEMPT     Minimum Risk; Care 3 Medical; 25%; DST to BUF
555           FMIE           18:2113 ROBBERY BANK           Low Risk; Current and Prior Violence
556           FMIE           18:2241-2248 SEXUAL ABUSE      Sex Offender
557           FMIE           33:1311 DISCHRG POLLUT         Covid Deny CMA; Intimidated a Witness during instant offense; Prior Assault
558           FMIE           21:841 & 846 SEC 841-851       Low Risk; Prior Violence; Prior Murder
559           FILN           18:922(G) FIREARMS,CARR CRIM   Medium Risk; Prior Violence; 100-Series IR April 2020
560           FMIE           18:924(C) FIREARMS LAWS        Current and Prior Violence; Sex Offender; Low Risk
      A   B          C   D                       E                                                                                       F
561           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
562           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
563           FMIE           18:286,371 FRAUD, OTHER
564           FNCE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
565           FKYE           21:841 SCH II NARCOTC,NONFSA
566           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
567           FILN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
568           FILN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
569           FMIE           21:841 SCH I NARCOTIC,NONFSA   Low Risk; 25%
570           FMIE           21:846 SEC 841-851 ATTEMPT     Medium Risk; 100-Series IR September 2019
571           FMIE           21:846 SEC 841-851 ATTEMPT     Low Risk; 200-Series IR October 2019
572           FMIE           18:1962 RACKETEER (RICO)       Low Risk; Current Violence
573           FMIE           18:1957 RACKETEERING           Current Violence; 34%
574           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
575           FILN           18:922(A) FIREARMS FED ACT     Low Risk; RRC DST in September 2020; 100-Series IR December 2019
576           FILN           18:1925(A) RACKETEERING        Current Violence; 14%
577           FRQ            18:924(C) FIREARMS LAWS        Low Risk; Prior Violence; 29%
578           FTNE           21:846 SEC 841-851 ATTEMPT     High Risk; 100-Series IR October 2019
579           FTNE           18:922(G) FIREARMS,CARR CRIM   Prior Violence; ; Serious Prior Assault; Several Probation Violations
580           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
581           FILN           21:841 SCH II NARCOTC,NONFSA   Low Risk; 43%; Instant offense involved selling 2,400 pounds of Explosives
582           FTNE           21:846 SEC 841-851 ATTEMPT     Covid Deny CMA; Prior Violence
583           FILN           18:2421-29 I/S TRN IMRL PRPS   Sex Offender
584           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
585           FTNE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
586           FOHN           21:846 SEC 841-851 ATTEMPT     Low Risk; 38%
587           FTNE           18:922(G) FIREARMS,CARR CRIM   Covid Deny CMA; Curent Violence
588           FTNE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
589           FILN           18:922(G) FIREARMS,CARR CRIM   High Risk; Prior Violence
590           FILN           COMMUNICATIONS ACT             High Risk; Prior Violence
591           FTNE           18:2421-29 I/S TRN IMRL PRPS   Sex Offender
592           FTNE           21:846 SEC 841-851 ATTEMPT     Mediaum Risk; 18%
593           FTNE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
594           FILN           18:922(G) FIREARMS,CARR CRIM   High Risk; 14%
595           FMD            21:841 & 846 SEC 841-851       High Risk; Prior Violence
596           FMIE           18:2421-29 I/S TRN IMRL PRPS   Sex Offender
597           FOHN           18:2113 ROBBERY BANK           Covid Deny CMA; Current Violence; 50%; PRD 2036
598           FILN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
599           FPAW           21:841 & 846 SEC 841-851       Medium Risk; Prior Violence
600           FILN           18:924(C) FIREARMS LAWS        Low Risk; 21%
601           FILN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
602           FWAE           18:2250 FAIL REG AS SEX OFFN   Sex Offender
603           FTNE           21:841 SCH II NONNARC,NONFSA   Low Risk; Prior Violence; 29%
604           FTNE           21:841 & 846 SEC 841-851       Low Risk; 100-Series IR January 2020 and September 2019
605           FTNE           21:846 SEC 841-851 ATTEMPT     Low Risk; 11%
606           FMIE           21:841 & 846 SEC 841-851       Low Risk; Prior Violence; 17%
607           FMIE           21:841 SCH I NARCOTIC,NONFSA   High Risk; Prior Violence
608           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
609           FMIE           21:841 SCH II NARCOTC,NONFSA   Minimum Risk; 16%
610           FMIE           21:846 SEC 841-851 ATTEMPT     100-Series IR January 2020; 25%
611           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
612           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
613           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
614           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
615           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
616           FMIE           21:846 SEC 841-851 ATTEMPT     Low Risk; PSF Greatest Severity; 36%
617           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
618           FTNE           21:846 SEC 841-851 ATTEMPT     Low Risk; Prior Violence; 300-Series (tobacco) IR February 2020 and December 2019; Detainer
619           FMIE           OBSCENE MATTER TRANSPORT       Sex Offender
620           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
621           FMIE           18:1962 RACKETEER (RICO)       300-Series IR September 2019; IR Pending FBI Code 108
622           FMIE           18:924(C) FIREARMS LAWS        Low Risk; Prior Violence; 34%
623           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
624           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
625           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
626           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
627           FMIE           21:846 SEC 841-851 ATTEMPT
628           FMIE           18:924(C) FIREARMS LAWS        Current Violence; Sex Offender
629           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
630           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
      A   B          C   D                       E                                                                                  F
631           FMIE           ASSAULT                        High Risk; Current Violence; Sex Offender; RRC Date of May 27, 2020
632           FOHN           18:922(G) FIREARMS,3 PRI CNV   Low Risk; Prior Violence; Sex Offender
633           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
634           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
635           FKYE           21:846 SEC 841-851 ATTEMPT     Low Risk; 12%
636           FNYW           OTHER/UNCLASSIFIABLE           Covid Deny CMA; Current Violence
637           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
638           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
639           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
640           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
641           FFLM           18:2251-2,2260 OBSCENE MATTR   Sex Offender
642           FOHN           18:1962 RACKETEER (RICO)       Covid Deny CMA; 29%
643           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
644           FMIE           21:846 SEC 841-851 ATTEMPT     Low Risk; 52%
645           FMIE           18:924(C) FIREARMS LAWS        Medium Risk
646           FMIE           18:924(C) FIREARMS LAWS        High Risk; Prior Violence; 23%
647           FVAE           21:846 SEC 841-851 ATTEMPT     Medium Risk
648           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
649           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
650           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
651           FMIE           21:846 SEC 841-851 ATTEMPT     Medium Risk; Prior Violence
652           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
653           FOHN           21:846 SEC 841-851 ATTEMPT     High Risk; Sex Offender; Prior Violence
654           FMIE           21:846 SEC 841-851 ATTEMPT     Medium Risk; Prior Violence; 22%
655           FNCE           COMMUNICATIONS ACT             Low Risk; 100-series IR December 2019
656           FMIE           21:846 SEC 841-851 ATTEMPT
657           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
658           FMIE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
659           FGAN           18:2421-29 I/S TRN IMRL PRPS   Sex Offender
660           FOHN           18:2250 FAIL REG AS SEX OFFN   Sex Offender
661           FOHN           21:841 & 846 SEC 841-851       High Risk; Prior Violence; 41%
662           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
663           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
664           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
665           FOHN           18:2241-2248 SEXUAL ABUSE      Sex Offender
666           FOHN           21:841 & 846 SEC 841-851       RRC DST on 05-08-2020
667           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
668           FOHN           18:922(G) FIREARMS,CARR CRIM   High Risk; PRD May 20, 2020
669           FTXN           21:841 SCH II NONNARC,NONFSA   Detainer; Prior Violence; Sex Offender
670           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
671           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender ‐ to be reviewed for RIS
672           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
673           FOHN           21:841 & 846 SEC 841-851       Low Risk; Escape History;
674           FTXW           21:841 SCH II NONNARC,NONFSA   Medium Risk; Prior Violence
675           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
676           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
677           FOHN           21:846 SEC 841-851 ATTEMPT     Furloughed to RRC 04-23-2020
678           FOHN           21:846 SEC 841-851 ATTEMPT     High Risk; Prior Violence
679           FPAE           OTHER/UNCLASSIFIABLE           Sex Offender
680           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
681           FOHN           COMMUNICATIONS ACT             Low Risk; Covid+; Detainer State of Ohio
682           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
683           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
684           FOHN           18:2113 ROBBERY BANK           Violent Crime; Medium Risk; RRC DST 08-18-2020
685           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
686           FOHN           18:286,371 FRAUD, OTHER        Covid Deny CMA; 21%; Local Fraud Case with 623 Victims
687           FCAE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
688           FINS           21:846 SEC 841-851 ATTEMPT     Sex Offender; 100-series IR January 2020
689           FINN           21:841 SCH II NARCOTC,NONFSA   Covid Deny CMA; Prior Violence Domestic Assault
690           FOHN           18:2119 ROBBERY OF AUTO        RRC on 04-29-2020
691           FOHS           21:841 SCH II NARCOTC,NONFSA   Covid Deny CMA; Prior Violence
692           FCAC           OBSCENE MATTER TRANSPORT       Sex Offender
693           FTXW           21:841 SCH II NONNARC,NONFSA   Low Risk; 22%
694           FMD            18:924(C) FIREARMS LAWS        Medium Risk; Prior Violence
695           FOHN           21:846 SEC 841-851 ATTEMPT     Review for Submission
696           FNCE           21:846 SEC 841-851 ATTEMPT     Medium Risk; Prior Sex Offense; Prior Violence
697           FPAE           18:2251-2,2260 OBSCENE MATTR   Sex Offender
698           FMD            18:2251-2,2260 OBSCENE MATTR   Sex Offender
699           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
700           FOHN           21:846 SEC 841-851 ATTEMPT     Low Risk; 46%; Covid+; Criminal History and 2 Prior Domestic Violence
      A   B          C   D                       E                                                                                        F
701           FMD            21:841 & 846 SEC 841-851       Medium Risk; Prior Violence
702           FMD            18:2251-2,2260 OBSCENE MATTR   Sex Offender
703           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
704           FOHS           21:841 & 846 SEC 841-851       Low Risk; Prior Violence; Detainer; to be reviewed for RIS
705           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
706           FOHN           21:841 SCH I NARCOTIC,NONFSA   Low Risk; Prior Violence
707           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
708           FOHN           21:841 & 846 SEC 841-851       Low Risk
709           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
710           FOHN           21:841 SCH I NARCOTIC,NONFSA   High Risk; Prior Violence; Sex Offender
711           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
712           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
713           FPAE           21:846 SEC 841-851 ATTEMPT     Low Risk; 300-Series IR September 2019
714           FOHN           21:841 & 846 SEC 841-851       Medium Risk; Prior Violence; 100-Series IR October 2019
715           FGAN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
716           FMD            21:841 & 846 SEC 841-851       High Risk
717           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
718           FOR            18:2113(D) ROBBRY,ASSLT,BANK   Violent Crime
719           FOHN           21:841 SCH II NARCOTC,NONFSA   Medium Risk
720           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
721           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
722           FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender
723           FNCE           21:841 SCH II NONNARC,NONFSA   Medium Risk; Sex Offender
724           FOHN           18:1344 BANK FRAUD             Low Risk; 300-Series IR May 2019
725           FTXN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
726           FOHN           21:841 SCH II NON-NARCOTIC     Died 04-26-2020
727           FFLM           18:545 CUSTOMS LAWS SMUGGLNG
728           FOHN           21:841 & 846 SEC 841-851       High Risk; Detainer
729           FOHN           21:841 & 846 SEC 841-851       Medium Risk: 300-Series (Tobacco) IR December 2019
730           FOHN           21:846 SEC 841-851 ATTEMPT     Medium Risk; Prior Violence
731           FOHN           18:922(G) FIREARMS,CARR CRIM   Low Risk; Prior Violence
732           FNJ            18:922(G) FIREARMS,CARR CRIM   Medium Risk
733           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
734           FOHN           21:846 SEC 841-851 ATTEMPT     Low Risk
735           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
736           FOHN           18:922(G) FIREARMS,3 PRI CNV   Low Risk; Sex Offender
737           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
738           FOHN           18:924(C) FIREARMS LAWS        Medium Risk; 100-Series IR February 2020
739           FOHN           18:922(G) FIREARMS,CARR CRIM   Low Risk
740           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
741           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender
742           FOHN           COMMUNICATIONS ACT             Low Risk
743           FOHN           18:922(G) FIREARMS,CARR CRIM   High Risk
744           FOHN           18:924(C) FIREARMS LAWS        100-Series IR January 2020
745           FOHN           21:846 SEC 841-851 ATTEMPT     High Risk; Served 22.8%
746           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 14.2%
747           FOHN           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 13.6%
748           FFLM           21:846 SEC 841-851 ATTEMPT     Low Risk; 100-Series IR June 2019; Served 44.6%; Past Violence - Battery
749           FMIE           21:846 SEC 841-851 ATTEMPT     Low Risk; Served 48.2%; Has Detainer with State of Michigan 40 Sentence for Assault
750           FMT            OBSCENE MATTER TRANSPORT       Sex Offender; Served 42%
751           FPAE           18:924(C) FIREARMS LAWS        Low Risk; 100-Series IR February 2020; Served 89.4%
752           FTXS           COMMUNICATIONS ACT             Is being reviewed for a compassionate release; trying to develop a release plan
753           FOHS           SEX ILLEGAL COHABIT            Sex Offender; Served 94.5%
754           FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 77.8%
755           FOR            18:1112-3 HOMICIDE MANSLGHTR   Sex Offender; Violent Crime; Served 57.2%
756           FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 75%
757           FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 37.1%
758           FNM            18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 58%
759           FOHS           OBSCENE MATTER TRANSPORT       Sex Offender; Served 97.7%
760           FOHS           21:846 SEC 841-851 ATTEMPT     Medium Risk; Served 39.8%; Past History of violence
761           FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 80.5%
762           FFLM           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 25.1%
763           FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 64.7%
764           FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 96.8%
765           FOHS           21:841(E) DRUGS                Medium Risk; Served 87.6%; Prior Assault with a Dangerous Weapon
766           FPAM           OBSCENE MATTER TRANSPORT       Sex Offender; Served 86.9%
767           FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 57.9%
768           FNCE           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 79.1%
769           FNYS           21:846 SEC 841-851 ATTEMPT     Low Risk; Served 93.3%
770           FPAE           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 46.1%
              A   B          C   D                       E                                                                                          F
771                   FPAM           21:841 & 846 SEC 841-851       High Risk; Served 61.3%
772                   FPAE           18:286,371 FRAUD, OTHER        Low Risk; (4) 300-Series IR October - December 2019
773                   FFLM           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 9%
774                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 66.5%
775                   FTXW           21:841 SCH II NONNARC,NONFSA   Low Risk; 100-Series IR February 2020; Served 38.6%
776                   FPAE           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 30.6%
777                   FNJ            18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 28%
778                   FVAE           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 15.6%
779                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 69.7%
780                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 70.1%
781                   FOHS           18:1956 RACKETEERING           Low Risk; Served 59.8%; Prior violence
782                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 16.6%
783                   FOR            18:2421-29 I/S TRN IMRL PRPS   Sex Offender; served 82.7%
784                   FPAM           21:841 & 846 SEC 841-851       High Risk: 100-Series IR October 2019; Served 33.9%
785                   FTXS           18:924(C) FIREARMS LAWS        Committed 6 separate Armed Robberies; Served 89.7%
786                   FOR            18:2421-29 I/S TRN IMRL PRPS   Sex Offender; Served 20.2%
787                   FPAM           21:846 SEC 841-851 ATTEMPT     Sex Offender; Served 68.8%
788                   FPAE           OBSCENE MATTER TRANSPORT       Sex Offender; Served 27%
789                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 70.5%
790                   FPAM           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 53.4%
791                   FOHS           21:846 SEC 841-851 ATTEMPT     Medium Risk; Served 57.8%; Past Violence; Robbery; Kidnapping; Assault
792                   FOHS           18:922(G) FIREARMS,CARR CRIM   High Risk; Releases 5/11/20; Served 100%
793                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 30.3%
794                   FNCW           21:841 SCH II NONNARC,NONFSA   Medium Risk; Served 52.2%; Prior Simple Assault (org was Sexual Battery)
795                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 42%
796                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 30.2%
797                   FNYE           18:1962 RACKETEER (RICO)       Conspiracy to Murder and Assault; Pagans Motorcycle Gang; Served 70.3%
798                   FINN           18:1962 RACKETEER (RICO)       Medium Risk; Served 40.6%; Latin King Gang; Supplied Drugs and Weapons to gang
799                   FPAE           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 38.7%
800                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 37.5%
801                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 15.4%
802                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 37.4%
803                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 19.5%
804                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 36.4%
805                   FWVS           21:846 SEC 841-851 ATTEMPT     High Risk; Served 34.7%; incident report in past year
806                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 71.3%
807                   FOHS           18:922(G) FIREARMS,CARR CRIM   Medium Risk; Prior Attempted Felonious Assault; Served 60.3%
808                   FNYS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 39.3%
809                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 17.7%
810                   FOHS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 18.1%
811                   FOHS           18:1591 SEX TRAFFICK CHILD     Sex Offender; Served 7%
812                   FOHS           18:922(G) FIREARMS,CARR CRIM   Low Risk; Prior Manlaughter; Served 19.2%
813                   FOHS           18:924(C) FIREARMS LAWS        Low Risk; 53.8% served; Several violent priors; Domestic Violence and Robbery
814                   FNYS           21:841 & 846 SEC 841-851       Medium Risk; discpline in past 12 months - cell phone and assault; Served 42.4%
815                   FOHS           18:1028 FRAUD IDENTITY THEFT   Low Risk; Prior Domestic Violence; Served 37.2%
816                   FOHS           18:1344 BANK FRAUD             High Risk; Served 6.6%; Prior Robbery
817                   FNYE           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 65%
818                   FPAW           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 27.2%
819                   FVAE           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 95.3%
820                   FVAE           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 82.1%
821                   FNYS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 37.8%
822                   FNYS           COMMUNICATIONS ACT             High Risk; Served 16.4%; 2 100 series incident reports in past 12 months
823                   FAZ            OBSCENE MATTER TRANSPORT       Sex Offender; Served 75.7%
824                   FAZ            18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 34.6%
825                   FNYS           OBSCENE MATTER TRANSPORT       Sex Offender; Served 89.8%
826                   FMIE           21:841 SCH I NON-NARC,NONFSA   Medium Risk; Served 82.7%
827                   FVAE           18:924(C) FIREARMS LAWS        Medium Risk; Served 63%
828                   FNYE           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 28.4%
829                   FNYS           21:846 SEC 841-851 ATTEMPT     Medium Risk; Served 68.8%; 3 incident report in past 12 months
830                   FNYS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 22%
831                   FVAE           21:846 SEC 841-851 ATTEMPT     High Risk; Served 16.8%
832                   FNM            18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 13.4%
833                   FVAE           18:2251-2,2260 OBSCENE MATTR   Sex Offender; served 71.6%
834                   FSC            21:841 & 846 SEC 841-851       High Risk; 43.6%
835                   FVAE           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 9.3%
836                   FFLS           18:2251-2,2260 OBSCENE MATTR   Sex Offender; Served 56.1%
837                   FPAE           18:286,371 FRAUD, OTHER        (2) 300-Series IR February 2020/September 2019; Served 55%
838                   FSC            21:846 SEC 841-851 ATTEMPT     Served 48.5%; Wanted Person Full Extradition to GA
839                   FTXN           OBSCENE MATTER TRANSPORT       Sex Offender; Served 76.2%
840 N = 837
      A                B          C           D   E   F
841       Color Key:
842       SUBMITTED CASES
843       PREVIOUSLY PENDING FURTHER REVIEW
844       I/M Released
845       REVIEWING FOR RIS
846       LATER DETERMINED INELIGIBLE
